Citation Nr: 0701071	
Decision Date: 01/12/07    Archive Date: 01/24/07

DOCKET NO.  05-04 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder in excess of 50 percent.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service in the United States 
Marine Corps from December 1967 to August 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a October 2003 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA) in New Orleans, Louisiana.

The Board notes that the veteran had a videoconference Board 
hearing in conjunction with this appeal.  A transcript of 
that hearing is associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a careful review of the record, the Board finds that 
the veteran's appeal for an increased rating for post-
traumatic stress disorder (PTSD) must be remanded for further 
development for the reasons discussed below.

The most recent VA examination of the veteran's PTSD was in 
February 2003.  At his March 2006 Board hearing, the veteran 
testified that his PTSD symptomatology has worsened since 
such examination.  See hearing transcript at 11.  Therefore, 
a new VA examination is necessary to evaluate the current 
degree of impairment of his service-connected PTSD.  38 
C.F.R. § 3.159 (2006); see also VAOPGCPREC 11-95 (1995) (a 
new examination is appropriate when there is an assertion of 
an increase in severity since the last examination).

The Board notes that although the claims folder contains VA 
treatment records from the Shreveport VA Medical Center (MC) 
for the period from March 2002 to July 2004, the veteran 
testified at his March 2006 Board hearing that he was seeing 
a new psychologist at the VA Hospital.  See hearing 
transcript at 12.  Additionally, the veteran's representative 
indicated that there are outstanding VA treatment records at 
the Shreveport VAMC and that such records should be obtained.  
Id. at 14.  Seeing as VA has a duty to obtain all outstanding 
identified VA treatment records as such records are 
constructively in the possession of VA adjudicators during 
the consideration of a claim, see Dunn v. West, 11 Vet. App. 
462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992), these records should be obtained.  

The Board also notes that the veteran's records indicate that 
he may have resided (and may still reside) in Houston, Texas 
due to displacement from Hurricane Katrina.  Thus, on remand, 
the veteran should be asked to provide the names of any and 
all VA treatment facilities from which he has received 
psychiatric treatment, and such treatment records should be 
obtained.

Finally, according to the Veterans Claims Assistance Act 
(VCAA), VA must notify claimants seeking VA benefits what 
information or evidence is needed in order to substantiate a 
claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 
2002); 38 C.F.R. § 3.159 (2006); see Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  In a letter dated June 2002, 
the veteran was advised of VA's duties to notify and assist 
with regard to his claim of service connection for PTSD.  
However, he was never provided VCAA notice regarding the type 
of evidence necessary to establish a rating or effective date 
for the disability now on appeal.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  Accordingly, the Board concludes 
that this case must be remanded for compliance with the 
required notice and duty to assist provisions because it 
would be potentially prejudicial to the veteran if the Board 
were to proceed with a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Accordingly, the case is REMANDED for the following action:

1. Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish an initial 
disability rating and an effective date 
for his claim now on appeal, as outlined 
by the Court in Dingess, supra.  

2. Contact the veteran and ask him to 
provide the names and locations of all VA 
treatment facilities which have treated 
him for PTSD, to include any VA facilities 
in Texas.

3. Obtain any VA treatment records from 
the Shreveport VAMC for the period from 
July 2004 through the present, as well as 
any VA treatment records identified by the 
veteran as a result of the above 
paragraph.  A response, negative or 
positive, should be associated with the 
claims file.  Requests must continue until 
the RO determines that the records sought 
do not exist or that further efforts to 
obtain those records would be futile.

4. After the above has been accomplished, 
schedule the veteran for a VA psychiatric 
examination to determine the current 
degree of severity of his PTSD.  The 
claims file, to include a copy of this 
Remand, must be made available to the 
examiner for review, and the examiner 
should indicate that such review was 
completed.  The examiner should identify 
the nature, frequency, and severity of all 
current manifestations of PTSD.  The 
examination report should include a full 
psychiatric diagnostic assessment 
including a Global Assessment of 
Functioning (GAF) score on Axis V and an 
explanation of the significance of the 
current levels of psychological, social, 
and occupational functioning which support 
the score.  The examiner should 
specifically comment on the impact of the 
veteran's PTSD upon his social and 
industrial activities including his 
employability.  The rationale for all 
opinions expressed must be provided.

5. Readjudicate the claim of entitlement 
to an increased rating for PTSD following 
all necessary development.  The 
adjudication should include all evidence 
submitted by the veteran since the January 
2005 statement of the case, including the 
March 2006 lay statement by the veteran's 
son and the March 2006 treatment summary 
from psychologist Susan Vigen.  If the 
benefits requested on appeal are not 
granted to the veteran's satisfaction, 
issue a supplemental statement of the case 
to the veteran and his representative, if 
any.  Thereafter, the case should be 
returned to the Board for final appellate 
review, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

